DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-26 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U. S. Patent No. 10,708,604 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, 15 and 21 of the present application encompass claims 1, 5, 11 and 14 of U.S. Patent No. 10,708,604.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.
Instant Application
PATENT
1.  A video encoder circuit for encoding a current picture belonging to a temporal 
level identified by a temporal_id, the video encoder comprising: at least one 
processor circuit;  and at least one memory circuit storing program code that is executed by 
the at least one processor to perform operations comprising: determining a 
Reference Picture Set (RPS) for the current picture indicating reference 
pictures that are used when decoding the current picture;  and encoding the 
current picture ensuring that the RPS of the current picture includes no 
picture having a temporal_id greater than or equal to the temporal_id of the 
current picture when the current picture is a temporal switching point, 

wherein the operation to encode performs when the current picture is a temporal switching point and is a temporal sub-layer access (TSA) picture to trigger a parsing 
circuit performing parsing of bits representing at least a part of the current picture to determine when coded pictures with temporal_id greater than or equal 
to the temporal_id of the TSA picture that follow the TSA picture in decoding 
order include any picture in their reference picture set that precedes the TSA 
picture in decoding order and for which temporal_id is greater than or equal to 
the temporal_id of the TSA picture.
1.  A video encoder for encoding a current picture belonging to a temporal 
level identified by a temporal_id, the video encoder comprising: at least one 
processor;  and at least one memory storing program code that is executed by 
the at least one processor to perform operations comprising: determining a 
Reference Picture Set (RPS) for the current picture indicating reference 
pictures that are kept in a decoded picture buffer (DPB) when decoding the 
current picture;  and encoding the current picture ensuring that the RPS of the 
current picture includes no picture having a temporal_id greater than or equal 
to the temporal_id of the current picture when the current picture is a temporal switching point, 
wherein the encoded is configured when the current picture is a temporal switching point and is a temporal sub-layer access (TSA) 
picture to trigger a parsing circuit performing parsing of bits representing at 
least a part of the current picture to determine that a bit-error, loss of data, or non-compliant bitstream has occurred when coded pictures with temporal_id greater than or equal to the temporal_id of the TSA picture that follow the TSA picture in decoding order include any picture in their reference 
picture set that precedes the TSA picture in decoding order and for which 
temporal_id is greater than or equal to the temporal_id of the TSA picture.



It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 1 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of identifying temporal_id. Therefore, the ordinary skilled artisan would have been also motivated to modify claims 1 of the cited instant US application by altering the step of using the decoded picture buffer of patent 10,708,604. Claims 8, 15 and 21of the instant application are analogous to double patenting of 5, 11 and 14 of patent No. 10,708,604 for the same reason the compared claims discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Allowable Subject Matter
1.	Claim(s) 1-26 is/are allowed upon overcoming the above rejection.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wang et al. (US 20130089134-A1), discloses efficient signaling of reference picture set.
2.	Hannuksela (US 20130170561-A1), discloses signaling of reference picture set with temporal ID.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485